Order entered July 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01160-CV

          RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                               V.

                MERRITT HAWKINS AND ASSOCIATES, LLC, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-09562

                                           ORDER
       Before the Court is appellants’ July 2, 2019 second motion for an extension of time to file

their reply brief. We GRANT the motion and extend the time to July 22, 2019.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE